      Case 2:20-cv-00412-TLN-DB Document 13 Filed 04/06/21 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    AARON HUDSON,                                      No. 2:20-cv-0412 DB P
12                       Plaintiff,
13            v.                                         ORDER DIRECTING SERVICE AND
                                                         FINDINGS AND RECOMMENDATIONS
14    RONALD A. LAWRENCE, et al.,                        RECOMMENDING DISMISSAL OF SOME
                                                         CLAIMS
15                       Defendants.
16

17          Plaintiff is detained or confined at RCCC, a Sacramento County Jail facility, and proceeds

18   pro se in this action with claims arising from his arrest in the City of Citrus Heights. Plaintiff

19   seeks relief under 42 U.S.C. § 1983. This matter was referred to the undersigned by Local Rule

20   302 pursuant to 28 U.S.C. § 636(b)(1).

21          On November 12, 2020, the court screened plaintiff’s First Amended Complaint (ECF No.

22   5) and gave plaintiff the option of proceeding on that complaint, as screened, or filing an

23   amended complaint attempting to cure the deficiencies identified therein. (ECF No. 6.) Plaintiff

24   filed a Second Amended Complaint on December 14, 2020. (ECF No. 9.) In addition, on

25   February 16, 2021, plaintiff filed a request to submit corrected pages for pages 5 and 6 of the

26   Second Amended Complaint. (ECF No. 10.)

27          Plaintiff is informed that piecemeal amendments or supplements to pleadings are not

28   generally allowed. Local Rule 220 requires that an amended complaint be complete in itself
                                                         1
      Case 2:20-cv-00412-TLN-DB Document 13 Filed 04/06/21 Page 2 of 6


 1   without reference to any prior or subsequent pleading. Since the two proposed corrected pages do

 2   not change the substance of the same pages in plaintiff’s Second Amended Complaint, however

 3   the request will be granted on this occasion.

 4           I.      Screening Requirement

 5           The court is required to screen complaints brought by prisoners seeking relief against a

 6   governmental entity or an officer or employee of a governmental entity. See 28 U.S.C.

 7   § 1915A(a). The court must dismiss a complaint or portion thereof if the prisoner has raised

 8   claims that are legally “frivolous or malicious,” that fail to state a claim upon which relief may be

 9   granted, or that seek monetary relief from a defendant who is immune from such relief. See 28

10   U.S.C. § 1915A(b)(1) & (2). A claim is legally frivolous when it lacks an arguable basis either in

11   law or in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d

12   1221, 1227-28 (9th Cir. 1984).

13           II.     Pleading Standards

14           Rule 8(a)(2) of the Federal Rules of Civil Procedure “requires only ‘a short and plain

15   statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the

16   defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atlantic

17   Corp. v. Twombly, 550 U.S. 544, 555 (2007). In order to state a claim, however, a complaint

18   must contain more than “a formulaic recitation of the elements of a cause of action”; it must

19   contain factual allegations sufficient “to raise a right to relief above the speculative level.” Id. at

20   555. In reviewing a complaint under this standard, the court must accept as true the allegations of
21   the complaint. See Hosp. Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740 (1976). The court

22   must also construe the pleading in the light most favorable to the plaintiff and resolve all doubts

23   in the plaintiff’s favor. See Jenkins v. McKeithen, 395 U.S. 411, 421 (1969).

24           III.    Allegations in the Second Amended Complaint

25           Plaintiff’s Second Amended Complaint seeks damages and names as defendants Citrus

26   Heights Chief of Police Ronald A. Laurence, Officer Kevin Spencer, and Officer Daniel Tsverov.
27   Like the prior complaint, the Second Amended Complaint states a cognizable Fourth Amendment

28   excessive force claim against Officer Spencer, a Fourth Amendment failure to protect claim
                                                          2
     Case 2:20-cv-00412-TLN-DB Document 13 Filed 04/06/21 Page 3 of 6


 1   against Officer Tsverov, and a Fourteenth Amendment claim for falsifying a police report against

 2   Officer Spencer.

 3          The allegations in plaintiff’s Second Amended Complaint are very similar to the

 4   allegations in the prior complaint, with only a few changes apparent to the court: (1) the Second

 5   Amended Complaint now alleges the grievance plaintiff filed at Sacramento County Main jail has

 6   been exhausted (ECF No. 9 at 7); (2) the Second Amended Complaint adds additional facts to the

 7   failure to protect claim against Officer Tsverov (ECF No. 9 at 10); and (3) the Second Amended

 8   Complaint states Officer Spencer’s false accusations in the police report implicated plaintiff’s

 9   rights under the First Amendment (ECF No. 9 at 9).

10          These changes fail to cure any of the deficiencies identified in the court’s prior screening

11   order as to the claims found non-cognizable therein. (See ECF No. 6.) In addition, the Second

12   Amended Complaint still fails to state a plausible claim that Chief of Police Lawrence

13   participated in or directed any violations, or knew of any violations and failed to act to prevent

14   them. Since liability cannot be imposed on supervisory personnel under the theory of respondeat

15   superior, the Second Amended Complaint fails to state a claim against Chief of Police Lawrence.

16   See Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989).

17          IV.      Conclusion

18          It does not appear the deficiencies set forth in the court’s prior screening order (ECF No.

19   5) can be cured with further amendment. Plaintiff’s Second Amended Complaint states a

20   cognizable Fourth Amendment excessive force claim against Officer Spencer, a Fourth
21   Amendment failure to protect claim against Officer Tsverov, and a Fourteenth Amendment claim

22   for falsifying a police report against Officer Spencer. Accordingly, the court will direct service of

23   process on the cognizable claims, and the undersigned will recommend that the remaining claims

24   and defendant Lawrence be dismissed.

25          IT IS HEREBY ORDERED that:

26          1. The Clerk of the Court shall randomly assign a district judge to this case.
27          2. Plaintiff’s request to submit two corrected pages pertaining to the Second Amended

28                Complaint (ECF No. 10) is granted.
                                                        3
      Case 2:20-cv-00412-TLN-DB Document 13 Filed 04/06/21 Page 4 of 6


 1           3. Service of the Second Amended Complaint is appropriate for the following defendants:

 2   Officer Kenneth Spencer and Officer Daniel Tsverov.

 3           4. The Clerk of the Court shall send plaintiff two USM-285 forms, one summons, an

 4   instruction sheet, and a copy of the Second Amended Complaint filed December 14, 2020 (ECF

 5   No. 9.).

 6           5. Within thirty days from the date of this order, plaintiff shall complete the attached

 7   Notice of Submission of Documents and submit all of the following documents to the court at the

 8   same time:

 9                  a. The completed, signed Notice of Submission of Documents;

10                  b. One completed summons;

11                  c. One completed USM-285 form for each defendant listed in number 1 above;

12   and

13                  d. Three copies of the endorsed Second Amended Complaint filed December 14,

14   2020.

15           6. Plaintiff shall not attempt to effect service of the Second Amended Complaint on

16   defendants or request a waiver of service of summons from any defendant. Upon receipt of the

17   above-described documents, the court will direct the United States Marshal to serve the above-

18   named defendants pursuant to Federal Rule of Civil Procedure 4, without payment of costs.

19           In addition, IT IS HEREBY RECOMMENDED that:

20           7. Except for the excessive force claim against Officer Spencer, the failure to protect
21   claim against Officer Tsverov, and the falsified police report claim against Officer Spencer, the

22   other claims in plaintiffs Second Amended Complaint and defendant Chief of Police Ronald A.

23   Lawrence be dismissed without leave to amend.

24           These findings and recommendations are submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

26   being served with these findings and recommendations, any party may file written objections with
27   the court and serve a copy on all parties. Such a document should be captioned “Objections to

28   Magistrate Judge’ s Findings and Recommendations.” The parties are advised that failure to file
                                                        4
      Case 2:20-cv-00412-TLN-DB Document 13 Filed 04/06/21 Page 5 of 6


 1   objections within the specified time may waive the right to appeal the district court’s order.

 2   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3   Dated: April 5, 2021

 4

 5

 6

 7   DB7
     DB/Orders/Prisoner.Civil Rights/huds0412.scrnSAC.f&rs
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                             5
     Case 2:20-cv-00412-TLN-DB Document 13 Filed 04/06/21 Page 6 of 6


 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT

 8                        FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10   AARON HUDSON,                                 No. 2:20-cv-0412 DB P
11                    Plaintiff,
12         v.                                      NOTICE OF SUBMISSION OF
                                                   DOCUMENTS
13   RONALD A. LAWRENCE, et al.,
14                    Defendants.
15

16
           Plaintiff hereby submits the following documents in compliance with the court's order
17
     filed _____________________:
18
           _____          completed summons form
19
           _____          completed USM-285 forms
20
           _____          copies of the December 14, 2020
21
                                   Second Amended Complaint
22
     DATED:
23

24

25
                                                       ________________________________
26                                                     Plaintiff
27

28
                                                   1
